Citation Nr: 0629943	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES
1.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, evaluated as 20 percent 
disabling prior to March 30, 2005, evaluated as 40 percent 
disabling from March 30, 2005 and evaluated as 50 percent 
disabling from January 23, 2006.

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO) which denied a rating in excess of 20 percent for 
bilateral hearing loss and a rating in excess of 10 percent 
for bilateral tinnitus. The veteran perfected a timely appeal 
of these determinations to the Board.  A hearing was held in 
April 2005 before the undersigned Veterans Law Judge sitting 
at the RO.  The Board of Veterans' Appeals (Board) remanded 
the case in July 2005 for additional development of the 
record.


FINDINGS OF FACT


1.  Audiometric test results obtained in March 2001 show 
level VII hearing in the right ear and level IX in the left 
ear; October 2001 audiometric test results show level VI 
hearing bilaterally.  

2.  March 2005 VA audiometric test results show level VIII 
hearing in the right ear and level VII in the left ear; 
January 2006 VA audiometric test results show level IX level 
hearing in the right ear and level VIII hearing in the left 
ear.

3.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no more,  prior 
to January 23, 2006 for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.2, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2006).

2.  The criteria for a rating in excess of 50 percent rating 
from January 23, 2006 for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2006).

3.  The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2002 and 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify with regard to the increased 
rating claims by means of a March 2002 letter from the AOJ to 
the veteran which informed him of what evidence was required 
to substantiate the claims and of his and the VA's respective 
duties for obtaining evidence.  He was advised that he could 
send the information describing additional evidence or he 
could send the evidence itself, in compliance with the 
requirement to advise him to provide any evidence in his 
possession pertaining to the claims.  

With regard to the VA's duty to assist, the veteran's service 
medical records and numerous postservice VA and private 
treatment records have been obtained.  He had been afforded 
VA examinations.   The Board finds that the duty to assist 
has been met in this case.  See 38 C.F.R. § 3.159(c)(2).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
He testified at a hearing before the Board.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  
For these reasons, to decide the appeal would not be 
prejudicial to the appellant.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

II.  Bilateral Hearing Loss 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  VA regulations also 
require that disability evaluations be based upon the most 
complete evaluation of the condition that can be feasibly 
constructed with interpretation of examination reports, in 
light of the whole history, so as to reflect all elements of 
disability.  The medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear. 38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86. 

The veteran submitted a claim for an increased rating for the 
service-connected bilateral hearing loss in February 2002.  
By rating action in March 2002, the RO determined that a 
compensable rating was not warranted based on findings shown 
on VA examination in April 2002.  By rating action in 
February 2006, the RO assigned a 40 percent rating for 
bilateral hearing, effective from March 30, 2005, on the 
basis of private audiogram conducted on that date.  A 50 
percent rating was assigned from January 23, 2006, based on 
findings shown on VA examination on that date.

After a full review of the record, including the medical 
evidence and the veteran's testimony, the Board concludes 
that a 40 percent rating for bilateral hearing loss is 
warranted prior to January 23, 2006.  Submitted with the 
veteran's claim in February 2002, were private audiogram 
reports dated in March and October 2001.    

The testing in March 2001 showed pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively, 
30, 60, 85, and 90 on the right; and 20, 50, 80 and 100 on 
the left.  The results revealed a 66 decibel pure tone 
threshold average in the right ear and a 63 decibel pure tone 
threshold average in the left ear.  Speech discrimination 
testing showed 60 percent recognition in the right ear and 40 
percent recognition in the left ear.  Application of these 
scores to table VI results in a Roman Numeral designations of 
VII for the right ear and IX in the left ear.  This 
combination, when applied to table VII, results in a 40 
percent evaluation for hearing impairment under Diagnostic 
Code 6100.

The October 2001 private audiogram showed pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 30, 70, 95, and 105 on the right; and 45, 65, 
90 and 110 on the left.  This resulted in a 75 decibel pure 
tone threshold average in the right ear and a 77 decibel pure 
tone threshold average in the left ear.  Speech 
discrimination testing showed 72 percent recognition in the 
right ear and 68 percent recognition in the left ear.  
Application of these scores to table VI results in a Roman 
Numeral designations of VII for the right ear and VII in the 
left ear.  This combination, when applied to table VII, 
results in a 30 percent evaluation for hearing impairment 
under Diagnostic Code 6100.  Because the pure tone thresholds 
the pure tone threshold is 30 decibels at 1000 Hertz and 70 
decibels at 2000 Hertz for the right ear,  the provisions of 
38 C.F.R. § 4.86(b) are for application.  Using either table 
VI or Via, hearing is the left ear is at level VI, and if 
elevated to level VII, the evaluation for both ears remains 
at 30 percent.   

On VA examination in April 2002, pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively, 
35, 65, 95, and 105 on the right; and 30, 60, 75 and 105 on 
the left.  The average pure tone threshold in the right ear 
was 75 and average pure tone threshold in the left ear was 
66.  Speech discrimination test using the Maryland CNC method 
showed 80 percent recognition in the right ear and 72 percent 
recognition in the left ear.  While the results of this 
examination would suggest a 20 percent evaluation, as 
discussed above, the findings shown on the private audiogram 
in March 2001 supports a 40 percent rating.  

A private audiogram dated in March 2005, conducted by the 
same physicians who conducted the 2001 audiogram, showed pure 
tone hearing threshold levels at 1000, 2000, 3000, and 4000 
hertz were respectively, 65, 70, 100, and 115 on the right; 
and 65, 70, 90 and 105 on the left.  The average pure tone 
threshold in the right ear was 87 and average pure tone 
threshold in the left ear was 83.  Speech discrimination 
testing showed 60 percent recognition in the right ear and 72 
percent recognition in the left ear.  Application of these 
scores to table VI results in a Roman Numeral designations of 
VIII for the right ear and VII in the left ear.  This 
combination, when applied to table VII, results in a 40 
percent evaluation for hearing impairment under Diagnostic 
Code 6100.  Because the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, the provisions of 38 C.F.R. 
§ 4.86(a) are for application and also result in a 40 percent 
evaluation.  It is noted that this private examination was 
used by the RO as the basis for the grant of a 40 percent 
evaluation from March 2005. 

The Board acknowledges that the private audiogram reports 
contain graphical data, which normally the Board could not 
interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
However, these reports were furnished by a physician who 
reported the findings for pure tone thresholds and speech 
discrimination for each ear.  In applying the pertinent 
regulations, including 38 C.F.R. §§ 4.85 and 4.86, the Board 
is able to draw from this evidence a reasonable inference as 
to the numerical designation for decibel loss based on those 
pure tone audiometry tests.  Resolving all reasonable doubt 
in favor of the veteran, the Board concludes that a 40 
percent rating, but no more, is warranted for bilateral 
hearing loss prior to January 23, 2006.  

The Board further concludes that a rating in excess of 50 
percent from January 23, 2006 is not warranted.  On VA 
examination in January 2006, pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively, 
45, 70, 95, and 100 on the right; and 65, 75, 90 and 100 on 
the left.  Average pure tone threshold in the right ear was 
78 and average pure tone threshold in the left ear was 83.  
Speech discrimination test using the Maryland CNC method 
showed 48 percent recognition in the right ear and 52 percent 
recognition in the left ear.  Application of these scores to 
table VI results in a Roman Numeral designations of IX for 
the right ear and VIII in the left ear.  This combination, 
when applied to table VII, results in a 50 percent evaluation 
for hearing impairment under Diagnostic Code 6100.  The 
provisions of 4.86 do not apply to the veteran's situation.  
There is no other evidence of record to support a rating in 
excess of 50 percent.  In light of the foregoing, entitlement 
to a rating in excess of 50 percent from January 23, 2006 is 
not warranted.


II.  Bilateral Tinnitus

The veteran seeks an increased evaluation for tinnitus, 
specifically a separate 10 percent evaluation for each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




III.  Extraschedular Ratings

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the August 2006 Information Hearing Presentation, the 
veteran's representative argued that an extraschedular 
evaluation for both bilateral hearing loss and tinnitus is 
warranted.  Neither the veteran nor his representative has 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  

The record does not show that the veteran has required any 
hospitalizations related to his hearing loss or tinnitus.  
Additionally, there is nothing in the current evidence of 
record to indicate that either bilateral hearing loss or 
tinnitus caused any interference with the veteran's 
employment.  It is noted that the November 2005 VA outpatient 
treatment record noted that the veteran retired about 20 
years earlier.  Although there is no question that the 
veteran experiences some problems due to his service-
connected hearing loss and tinnitus, these symptoms are 
contemplated in the currently assigned noncompensable 
disability rating.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected 
bilateral hearing loss and/or tinnitus present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
extraschedular evaluation is not warranted.


ORDER

A 40 percent rating for bilateral hearing loss prior to 
January 23, 2006 is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  

A rating in excess of 50 percent for bilateral hearing loss 
from January 23, 2006 is denied.

A rating in excess of 10 percent for bilateral tinnitus is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


